Exhibit 10.17

EMPLOYMENT AGREEMENT

     This Employment Agreement (“Agreement”) is between Williams Controls, Inc.
(“Employer”) and Scott Thiel (“Employee”).

     1. Position and Duties. Employee hereby agrees to continue working for
Employer as Vice President of Engineering and Development. Employee’s duties
include all those duties usually associated with this position, as well as any
other duties reasonably assigned to Employee by Employer. The Employee agrees to
devote his best efforts and full business time to his work for Employer and to
comply with Employer’s scheduling, policies, rules and regulations.

     2. Base Compensation. Employer shall pay Employee a base salary of $115,000
per year (“Base Salary”) for all work performed under this Agreement. Employee
is an exempt employee for purposes of federal and state wage and hour laws and
is therefore not entitled to overtime pay. Employer may adjust Employee’s Base
Compensation without formally amending this Agreement in writing.

     3. Bonus Compensation. Employee will continue to participate in Employer’s
annual bonus program at the same level as similarly situated employees. Employer
reserves the right to modify or eliminate the bonus program in its sole
discretion.

     4. Benefits. Employee is entitled to such employee benefits generally
available to similarly situated employees of Employer to the extent and on the
same terms generally available to similarly situated employees of Employer.

     5. Term. Employee is employed by Employer “at-will,” meaning either
Employer or Employee may terminate Employee’s employment at any time, for any or
no reason. If Employee’s employment is terminated for Cause or due to disability
or death, or if Employee resigns without Good Reason, Employee will be paid
compensation and benefits through his last day of employment and no further
compensation or benefits will be due Employee, except for statutory benefits,
such as COBRA coverage, or previously earned but unpaid benefits, such as an
account balance in a qualified retirement plan, or benefits under the Employer’s
short or long term disability programs or life insurance benefits, accrued
personal time, and/or life insurance, if applicable. If Employee is terminated
without Cause or if Employee resigns with Good Reason, and provided Employee
first executes a Release of Claims in a form satisfactory to Employer, Employee
shall receive compensation and benefits through his last day of work plus
severance benefits of (a) severance pay equal to twelve (12) month’s Base Salary
less deductions and withholdings required by law or authorized by Employee, paid
in equal installments over twelve (12) months on the Employer’s regular paydays,
and (b) if Employee elects COBRA coverage, Employer-paid COBRA for the twelve
(12) months for which Employee receives severance pay. If Employee provides less
than thirty (30) days’ notice of his resignation for any reason, he will not
receive any severance benefits to which he might otherwise have been entitled.

     For purposes of this Agreement, “Cause” means: (a) Employee’s continued
refusal or failure to perform the duties assigned to him ten (10) days after
receiving notice from the Employer of such refusal or failure to perform; (b)
chemical or alcohol dependency which interferes with Executive’s performance of
his employment duties; (c) any act of disloyalty or breach of responsibilities
to the Employer by the Executive, such as theft, breach of the Confidentiality
Agreement or Employee Invention and Disclosure Agreement both executed on April
12, 2004, or other unauthorized disclosure or use of confidential information
for other than the Employer’s interest, or competing with the Employer while
employed by the Employer; (d) conduct which causes harm or may reasonably be
expected to cause harm to the Employer’s reputation, such as arrest or
indictment for, conviction of or a plea of guilty or nolo contendre to a felony
or a conviction of a misdemeanor involving theft or resulting in incarceration
for more than one week; (e) sexual harassment or discrimination by Employee; and
(f) violation of state or federal securities laws, rules or regulations relating
to the Employer’s stock.

     For purposes of this Agreement, “Good Reason” means: (a) relocation of
Employee’s place of work to more than fifty (50) miles from Tigard, Oregon, if
Employee does not consent to relocating; (b) a material reduction Employee’s
compensation or benefits, unless agreed to by Employee; or (c) a material
reduction in Employee’s duties, responsibilities or authority. If Employee
intends to resign for Good Reason, he must notify the Employer in writing

59

--------------------------------------------------------------------------------

of his intention to resign and the specific circumstances he believes
constitutes Good Reason at least ninety (90) days before the effective date of
his resignation. If the Employer cures the circumstances giving rise to Good
Reason before the end of the ninety (90) days, Employee may not resign with Good
Reason.

     For purposes of this Agreement, “Disability” means a termination of
employment due to Employee’s inability to perform one or more of the essential
functions of his position, with or without reasonable accommodation, for a
period of more than ninety (90) consecutive days, as a result of a physical or
mental condition as determined in good faith by the Employer and consistent with
the Employer’s rights and obligations under applicable law.

     6. Noncompetition, Nonsolicitation and Nondisparagement. Employee agrees
that during the period he is receiving the severance benefits described in
Paragraph 5 (a) he will not compete with the Employer for himself or on behalf
of another as an employee, owner, consultant or in any other capacity, in any
geographic area in which the Employer conducts business, and (b) he will not
solicit any customer, supplier, contractor, vendor or employee of Employer to
change its relationship with Employer. Employee further agrees that he will not
disparage Employer or its related entities, or any of their officers, directors,
shareholders, members or employees at any time during or after his employment
with Employer. The Employer’s obligation to pay severance benefits to Employee
terminates on the first day Employee violates any of his obligations under this
paragraph and Employee must return to Employer any severance benefits paid to
him by the Employer on or after the first day Employee violates any of his
obligations under this paragraph.

     7. Governing Law and Dispute Resolution. This Agreement shall be governed
by the laws of the State of Oregon. Any action to enforce, interpret or construe
this Agreement or otherwise arising from the employment relationship between
Employer and Employee must be brought in the Circuit Court of Oregon or U.S.
District Court for the District of Oregon.

     8. Scope of Agreement. Except for Employer policies, procedures and plans
referenced in this Agreement or as otherwise provided herein, this Agreement
supersedes all prior verbal and written agreements between the parties
concerning the terms and conditions of Employee’s employment, termination and
post-termination rights and benefits, except to the extent any prior agreements
protect the Employer’s intellectual property, trade secrets, proprietary or
confidential information and/or restrictions on Employee’s post-employment
activities (non-compete) such as the Confidentiality Agreement and Employee
Invention and Disclosure Agreement both executed by Employee on April 12, 2004.

IT IS SO AGREED:



WILLIAMS CONTROLS, INC. SCOTT THIEL                By:          Title:         
Date:      Date:     

60

--------------------------------------------------------------------------------